Case 7:20-cv-00257-DC Document 33-11 Filed 12/31/20 Page 1 of 5




                       EXHIBIT
                         K
                          Case 7:20-cv-00257-DC Document 33-11 Filed 12/31/20 Page 2 of 5




This copy is for your personal non-commercial use only. To order presentation-ready copies of Toronto Star content for distribution to colleagues, clients or customers, or inquire about
permissions/licensing, please go to: www.TorontoStarReprints.com




    CANADA



  After brutal beating of friend, the target of Steve Bannon’s
  protest group will sue police and City of Surrey for ‘failing
  to protect neighbourhood’
                                                                          By Staff Reporter
                                                                          Thu., Nov. 26, 2020                4 min. read



  Two men affiliated with a protest group founded by former White House chief strategist Steve Bannon and Chinese billionaire Miles
  Guo brutally attacked a Vancouver activist on Wednesday.

  Surrey RCMP spokesperson Cpl. Elenore Sturko confirmed two men were arrested shortly after Louis Huang was kicked repeatedly
  in the head and neck as he lay on the pavement of a normally quiet suburban cul-de-sac.

  Huang is a friend of Benson Gao, who has been the target of protesters who have descended on the Metro Vancouver neighbourhood
  every day since Sept. 14.



                     Surveillance video of protesters beating friend of Gao Bingchen, who they …
                Case 7:20-cv-00257-DC Document 33-11 Filed 12/31/20 Page 3 of 5



   ‘Citizens’ from Steve Bannon and a Chinese billionaire’s ‘new federal state’ have been
   protesting in a Metro Vancouver cul-de-sac nearly daily for more than two and a half
   months. They accuse a local resident, Gao Bingchen, of being a spy for Beijing. On
   Wednesday in broad daylight, two protesters savagely beat Gao's friend, Louis
   Huang. Louis was smoking outside waiting for his friend to come out of the house
   when two men approached him, dragged him to the ground and repeatedly kicked
   him in the neck and head, surveillance video obtained by the Star shows. Police
   showed up around 15 minutes later and arrested the two men. But on Thursday
   morning, the same group of protesters minus the two attackers showed up again. Gao
   is now planning to sue the City of Surrey and Surrey police for their ongoing failure to
   protect his family and neighbourhood.




Sturko said the case has been sent to the Crown to determine if charges will be laid. She declined to release further details but did
confirm the men arrested are “associated” with the protest group.
In an October interview with the Star, the protesters said they were peaceful “citizens” of the “New Federal State of China” co-
founded by Bannon and Chinese billionaire in self-exile Guo Wengui, also known as Miles Kwok.

The goal of the New Federal State of China, declared in June 2020 by banners carried by aircraft flying over American cities, is to
take down the Chinese Communist Party and create an alternative Chinese state.
The protesters have said they are demonstrating outside Gao’s house because they believe he is a spy working for China, who has
been “distorting the truth” about the origins of the COVID-19 virus as a Chinese bioweapon.

Gao and Huang — who was left with a broken bone in his face, eyes swollen shut and a knocked-out tooth from the attack — are co-
founders of the 60-member Vancouver Society of Freedom, Democracy & Human Rights in China, formerly called Alliance of the
Guard of Canadian Values. The group lobbies the Canadian government to guard against Beijing’s attempts to influence Canadian
institutions.

Gao is also an independent journalist and YouTube personality who has been critical of the protesters’ organization. He was born in
Jiangsu province in China, and became a Canadian citizen after immigrating to the country in 2004.
As a journalist and activist, Gao has spoken out against Beijing’s authoritarian rule for over a decade, so he would seem an unlikely
target for a group that wants to bring down the Chinese government.
On Wednesday, Huang, who speaks English more fluently than Gao, had come to pick up his friend for meetings at the local police
department and Surrey City Hall with officials about the ongoing protests.

“I was smoking and standing in the middle of the cul-de-sac and these two guys came towards me and stood close to me and put their
arms on me,” Huang told the Star in an interview over text messages while he was undergoing treatment for his injuries in a nearby
hospital.
“They kept saying (in Mandarin Chinese), ‘F--k my mother,’ and suddenly I was punched and dragged to the ground,” he said.
                 Case 7:20-cv-00257-DC Document 33-11 Filed 12/31/20 Page 4 of 5




He said that even before the attack, he was frustrated with the police for not providing more protection to Gao’s family, which
includes Gao’s wife, their 10-year-old daughter and Gao’s elderly mother-in-law.
Over the past two months, Gao and his neighbours have sent numerous complaints to the city and police about the ongoing protest.
Now, Gao said he’s planning to sue the police and city for failing to protect his family and neighbourhood.

“I’ve received death threats over the last two-and-a-half months, captured footage on video after setting up my own security
cameras, and reported everything to police. Authorities could have done so many things to prevent the violence. But they did
nothing,” he told the Star.
Police could have offered 24-hour security or brought the family to a safe house, Huang said, “But they did too little too late.”

Sturko, the Surrey RCMP spokesperson, said Thursday that police understand that Huang, Gao and local residents are upset and
worried. She said police will reach out to Gao to review a safety plan.

“Our investigation has been ongoing, and part of it is now looking at whether the actions yesterday would change this protest from a
peaceful and lawful assembly to an illegal protest in any way.
“We have to take into consideration that protests and lawful assembly are lawful activities under the Charter of Rights,” she said.

While Sturko confirmed police had received reports of death threats over the past two months, investigations into the threats had
not yet been conclusive and police have not taken actions related to the threats.
She added that if Gao wants to take legal action, police would “understand where he’s coming from. Of course he’s that frustrated he
wants to do everything he can to make us take action.”
Gao said he is also waiting for a decision on a court injunction he filed against the protesters.
On Thursday morning, several protesters showed up again outside his home in the cul-de-sac, wearing blue T-shirts featuring the
logo of the “New Federal State” — criss-crossing loops of small yellow stars.

“I can’t believe it,” Gao said.
“If it was just me, it would be different. But I have an elderly mother and a child. We can’t leave the house because if we do, they
might beat us.”

“I am very disappointed at the system.”

Read more about: Vancouver, China
                          Case 7:20-cv-00257-DC Document 33-11 Filed 12/31/20 Page 5 of 5


More from The Star & Partners

Copyright owned or licensed by Toronto Star Newspapers Limited. All rights reserved. Republication or distribution of this content is expressly prohibited without the prior written consent of Toronto
Star Newspapers Limited and/or its licensors. To order copies of Toronto Star articles, please go to: www.TorontoStarReprints.com
